SUPREME COURT
OF
Nevapa

CLERK’S ORDER

(04-1937 Be

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE ESTATE OF No. 84589
THOMAS FRANK CAROTHERS, JR.,
DECEASED.

 

ANNA CAROTHERS; AND APRYL
LYTTLE,

Appellants,

vs.

DENISE VILLARET, SPECIAL
ADMINISTRATOR OF THE ESTATE
OF THOMAS FRANK CAROTHERS, JR,
Respondent.

 

 

 

ORDER DISMISSING APPEAL

This appeal was docketed on April 21, 2022, without payment
of the requisite filing fee. See NRAP 3(e). That same day, this court issued
a notice directing appellants to pay the required filing fee or demonstrate
compliance with NRAP 24 within 7 days. The notice advised that failure to
comply would result in the dismissal of this appeal. To date, appellants
have not paid the filing fee or otherwise responded to this court’s notice.
Accordingly, this appeal is dismissed. See NRAP 3(a)(2).

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

ec: Hon. Gloria Sturman, District Judge
The Law Office of Sean D. Lyttle, PC
Lee Kiefer & Park, LLP
Eighth District Court Clerk

_ 2. 2-4erd